Title: Poor Richard Improved, 1754
From: Franklin, Benjamin
To: 



Kind Reader,
I have now serv’d you three Apprenticeships, yet, old as I am, I have no Inclination to quit your Service, but should be glad to be able to continue in it three times three Apprenticeships longer.
The first Astrologers I think, were honest Husbandmen; and so it seems are the last; for my Brethren Jerman and Moore, and myself, the only remaining Almanack-makers of this Country, are all of that Class: Tho’ in intermediate Times our Art has been cultivated in great Cities, and even in the Courts of Princes; witness History, from the Days of King Nebuchadnezzar I. of Babylon, to those of Queen James I. of England. But you will ask, perhaps, how I prove that the first Astrologers were Countrymen? I own this is a Matter beyond the Memory of History, for Astrology was before Letters; but I prove it from the Book of the Heavens, from the Names of the twelve Signs, which were mostly given to remark some Circumstance relative to rural Affairs, in the several successive Months of the Year, and by that Means to supply the Want of Almanacks. Thus, as the Year of the Ancients began most naturally with the Spring, Aries and Taurus, that is, the Ram and the Bull, represented the successive Addition to their Flocks of Sheep and Kine, by their Produce in that Season, Lambs and Calves. Gemini were originally the Kids, but called the Twins, as Goats more commonly bring forth two than one: These follow’d the Calves. Cancer, the Crab, came next, when that Kind of Fish were in Season. Then follow’d Leo, the Lion, and Virgo, the Wench, to mark the Summer Months, and Dog-days, when those Creatures were most mischievous. In Autumn comes first Libra, the Ballance, to point out the Time for weighing and selling the Summer’s Produce; or rather, a Time of Leisure for holding Courts of Justice in which they might plague themselves and Neighbours; I know some suppose this Sign to signify the equal Poise, at that Time, of Day and Night; but the other Signification is the truer, as plainly appears by the following Sign Scorpio, or the Scorpion, with the Sting in his Tail, which certainly denotes the Paying of Costs. Then follows Sagittary, the Archer, to show the Season of Hunting; for now the Leaves being off the Trees and Bushes, the Game might be more easily seen and struck with their Arrows. The Goat accompanies the short Days and long Nights of Winter, to shew the Season of Mirth, Feasting and Jollity; for what can Capricorn mean, but Dancing or Cutting of Capers? At length comes Aquarius, or the Water-bearer, to show the Season of Snows, Rains and Floods; and lastly Pisces, or the two Shads, to denote the approaching Return of those Fish up the Rivers: Make your Wears, hawl your Seins; Catch ’em and pickle ’em, my Friends; they are excellent Relishers of old Cyder. But if you can’t get Shad, Mackrell may do better.
I know, gentle Readers, that many of you always expect a Preface, and think yourselves slighted if that’s omitted. So here you have it, and much good may’t do ye. As little as it is to the Purpose, there are many less so, now-a-days. I have left out, you see, all the usual Stuff about the Importunity of Friends, and the like, or I might have made it much bigger. You think, however, that ’tis big enough o’Conscience, for any Matter of Good that’s in it; I think so too, if it fills the Page, which is the Needful at present, from Your loving Friend to serve,
R. Saunders


In our Almanack for 1750, we gave the Number of Inhabitants in New-Jersey, as taken 1737–8, and 1745, by which it appear’d that the Total of all Ages, Sexes and Colours, amounted


in 1737–8, to
47369


  in 1745, to
  61403


Which makes an Increase in seven Years of
  14034


  being almost one Third, tho’ that is a Province into which there are but few direct Importations of Strangers. 
In 1699 an Account was taken of the Freeholders in West-Jersey, by which it appear’d that there were, viz.


  In Burlington County, and Maidenhead,
  302


  In Gloucester, and Egg-Harbour,
  134


  In Salem County,
  326


  In Cape-May County,
   70


In all, Freeholders,
  832


  If we suppose six Souls to each Freeholder,
    6


  There might then be in West-Jersey, Souls,
  4992





  In 1745 there were in the same Counties, viz.
  Souls.


  Burlington, Hunterdon and Morris, which werein 1699 all Burlington County,
  20180


  Gloucester, which includes Egg Harbour,
  3506


  Salem,
  6847


  Cape-May,
   1188


In all, Souls,
  31821


By which it appears that West-Jersey has increased in Forty-six Years, more than six for one; tho’ some of its Counties are from their Situation reckoned not very healthy.
A Receipt for curing Gammons, in the best Manner.
For three Dozen of Hams, take common Salt, and Sugar, twelve Pounds of each, Salt-petre six Pounds, rub it on the Hams after it is powder’d fine, and let them stand a Week; then make a Lye, of a Bushel of Wood Ashes, with as much common Salt as will make it strong enough to bear an Egg; let the Hams lie in it three or four Weeks: Boil the Lye well, and skim it till it is clear, and let it cool, before you pour it on the Hams. When you smoke them, rub them with Bran till they are dry. This Lye will serve for your hung Beef, or Tongues, after being boiled over again and skim’d.
Note, Gammons thus cured, will fetch a good Price, for Exportation.
January. I Month.
The first Degree of Folly, is to conceit one’s self wise; the second to profess it; the third to despise Counsel.
  Take heed of the Vinegar of sweet Wine, and the Anger of Good-nature.

February. II Month.
  The Bell calls others to Church, but itself never minds the Sermon.
  Cut the Wings of your Hens and Hopes, lest they lead you a weary Dance after them.
March. III Month.
  In Rivers and bad Governments, the lightest Things swim at top.
  The Cat in Gloves catches no Mice.
April. IV Month.
  If you’d know the Value of Money, go and borrow some.
  The Horse thinks one thing, and he that saddles him another.
  Love your Neighbour; yet don’t pull down your Hedge.
May. V Month.
  When Prosperity was well mounted, she let go the Bridle, and soon came tumbling out of the Saddle.
  Some make Conscience of wearing a Hat in the Church, who make none of robbing the Altar.
June. VI Month.
  In the Affairs of this World Men are saved, not by Faith, but by the Want of it.
  Friendship cannot live with Ceremony, nor without Civility.
  Praise little, dispraise less.
July. VII Month.
  The learned Fool writes his Nonsense in better Language than the unlearned; but still ’tis Nonsense.
  A child thinks 20 Shillings and 20 years can scarce ever be spent.
August. VIII Month.
  Don’t think so much of your own Cunning, as to forget other Mens: A cunning Man is overmatch’d by a cunning Man and a Half.

  Willows are weak, but they bind the Faggot.
  You may give a Man an Office, but you cannot give him Discretion.
September. IX Month.
  He that doth what he should not, shall feel what he would not.
  To be intimate with a foolish Friend, is like going to bed to a Razor.
  Little Rogues easily become great Ones.
October. X Month.
  You may sometimes be much in the wrong, in owning your being in the right.
  Friends are the true Sceptres of Princes.
  Where Sense is wanting, every thing is wanting.
November. XI Month.
  Many Princes sin with David, but few repent with him.
  He that hath no ill Fortune will be troubled with good.
  
For Age and Want save while you may;
No Morning Sun lasts a whole Day.

December. XII Month.
  Learning to the Studious; Riches to the Careful; Power to the Bold; Heaven to the Virtuous.
  
Now glad the Poor with Christmas Cheer;
Thank God you’re able so to end the Year.


